—Determination of respondent New York City Loft Board dated November 14, 1997, which adopted the report and recommendation of the Director of Hearings, and denied Interim Multiple Dwelling status to the building located at 225 Lafayette Street, unanimously confirmed, the petitions brought pursuant to CPLR article 78 (transferred to this Court by orders of the Supreme Court, New York County [Leland DeGrasse, J.; Karla Moskowitz, J.], entered, respectively, on or about June 23, 1998 and on or about August 6, 1998) denied and the proceedings dismissed, without costs.
In reviewing administrative findings pursuant to the very limited authority conferred by CPLR article 78, this Court may not weigh the evidence, choose between conflicting proof, substitute its assessment of the evidence for that of the Administrative Law Judge, or interfere with the Administrative Law Judge’s findings as to the credibility of witnesses (Matter of Deitch v Dole, 159 AD2d 311). The findings of the *235Loft Board herein, based on the findings of the Director of Hearings, that the residential use of the units occupied during the window period by Amann and Ibrahim was only an incident of the commercial use of those units, and the finding that the remaining units reviewed were not sufficiently converted to residential use (see, Anthony v New York City Loft Bd., 122 AD2d 725; Franmar Infants Wear v Rios, 143 Misc 2d 562), are supported by substantial evidence in the record. We have considered petitioners’ remaining arguments and find them unavailing. Concur — Mazzarelli, J. P., Wallach, Rubin, Andrias and Saxe, JJ.